Citation Nr: 0604422	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-33 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of dental 
trauma for the purposes of outpatient dental treatment.

3.  Entitlement to service connection for eye/vision problems 
secondary to radioactive acid.

4.  Entitlement to service connection for a chronic skin 
disorder/damage to the face/neck, and other sensitive areas, 
due to radioactive acid, sulfuric acid, mutilation with sharp 
objects, to include lesions and scarring, and face shot with 
radioactive projectile.

5.  Entitlement to service connection for a head/brain injury 
due to radiation exposure and drugs administered by the 
military.

6.  Entitlement to service connection for circulation 
problems caused by injection of phosphorous solution.

7.  Entitlement to service connection for swollen corpuscles.

8.  Entitlement to service connection for knife/stab wounds 
to the right earlobe, to include lesions and scarring, of the 
head, and neck.

9.  Entitlement to service connection for damage to the 
integumentory (skin) system).

10.  Entitlement to service connection for schizophrenia, 
delusions, and neurosis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1986 to August 
1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case has previously come before the Board.  In January 
2005, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 2004.  A transcript 
of this hearing has been associated with the claims file.

The issues of entitlement to service connection for a chronic 
skin disorder, to include lesions and scarring, knife/stab 
wounds to the right earlobe, and damage to the integumentory 
(skin) system are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a diagnosis of PTSD.  

2.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

3.  The evidence establishes that decreased visual acuity was 
diagnosed many years after service and there is no competent 
evidence linking an eye disorder, to include defective 
eyesight or decreased visual acuity, to service.

4.  An in-service head/brain injury was not manifest in 
service or within one year of separation.

5.  A circulation disorder was not manifest in service and is 
not attributable to service.  

6.  The veteran does not have a diagnosis of swollen 
corpuscles. 

7.  Schizophrenia was not manifest during service or within 
one year of separation from service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2005).

2.  No dental trauma was incurred during the veteran's active 
service, and the criteria for entitlement to VA outpatient 
dental treatment have not been met.  38 U.S.C.A. §§  1131, 
1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).

3.  An eye/visual disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

4.  A brain/head injury was not incurred in or aggravated by 
active service and an organic disease of the nervous system 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1131, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(b) 3.307, 3.309 (2005).

5.  A circulation disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2005).

6.  Swollen corpuscles were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2005).

7.  Schizophrenia was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in February 2005.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the February 
2005 notice, the January 2005 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Factual Background

The December 1985 service entrance report shows the head, 
eyes, pupils, ocular motility, and vascular system were 
normal.  Psychiatric and neurologic examination was normal.  
A February 1986 record notes vision was 20/20 in the right 
eye and 20/20 in the left eye.  An August 1988 record of 
treatment record the veteran was anxious with no respiratory 
distress.  The assessment was asthma.  A May 1989 record 
notes that the veteran was normal at separation.  

Private records of treatment, dated in December 1995, note he 
had been brought to the emergency room by police when he was 
found standing over a two-story railing crossing himself.  He 
denied previous psychiatric problems.  Recent stress was 
noted.  Pupils were noted to be 3 to 4 mm and briskly 
reactive.  No tangential thoughts, psychosis or hallucinosis 
were noted.  The impressions were depression and adjustment 
disorder with depressed mood.  

In March 2000, the veteran presented with a report of a sore 
that he washed and scrubbed. The area was abnormal and it was 
opined that there had been a problem for a year.  The 
impressions were psychosis, not otherwise specified, and a 
history of head trauma.  

A March 2000 private treatment record, notes the veteran had 
had some type of plastic surgery in the past.  The examiner 
noted an open sore that the veteran stated he washed and 
scrubbed on a daily basis.  An abnormal area where the skin 
had been removed, probably through to the lower dermis level, 
was noted to cover the area from the bridge of his nose 
extending to the corners of his eyes.  

Private records of treatment, dated in February 2002 to April 
2002, reflect a diagnosis of schizophrenia, paranoid type, 
with a strong obsessive compulsive disorder component.  The 
veteran stated he had been studying to become an x-ray 
technician.  The records note that five years earlier, he had 
had a "breakdown" while going through a divorce and had had 
symptoms since that time.  The records note that according to 
his ex-wife, he began exhibiting symptoms about 14 years 
earlier.  Grandiose mentation was noted.  He denied head 
trauma.  A decrease in the veteran scrubbing himself was 
noted with increased medication.  Chronic mental illness and 
absence of treatment were noted.  His pupils were equal, 
round, and reactive to light and accommodation.  Extraocular 
movements were intact.  Neurologically, he was intact.  

Social Security Administration (SSA) records reflect he has 
been in receipt of SSA disability benefits for paranoid 
schizophrenia, from September 2001.  

In a September 2002 statement in support of the claim, the 
veteran stated that he was the subject of two experiments 
during service.  He asserted that during the first operation, 
allegedly conducted in October 1985, he was bound and gagged 
while he was tortured with radioactive acidic solution poured 
on his face, including on the skin between his eyes, was shot 
in the face with an acid coated radioactive projectile, was 
disfigured with sharp objects that punctured his face, was 
intravenously injected with phosphorous solution, referred to 
as white/peet, and was threatened with death.  He stated that 
as a result, he had to wear glasses, suffered psychological 
and emotional trauma, had aggravation of goiters, and had a 
skin disorder manifested by swollen corpuscles, lesions, and 
scarring from infection.  

The veteran asserted that as a result of another experiment, 
conducted in February 1989, during which he was ordered to 
ingest a lethal dose of highly radioactive phosphorous 
chemical solution, he had to have surgeries because of skin 
damage.  He added that the experiment aggravated all the 
injuries he claimed he sustained in association with the 
alleged October 1985 experiment, to include having to have 
facial reconstructive surgery.  

In statements in support of the claim, received in December 
2002, the veteran claimed that during an experiment during 
service, sulfuric acid was poured onto his teeth, radioactive 
acid was absorbed into his eyes, his face was mutilated, he 
was sexually assaulted, molested, and that he had received 
death threats.  He stated that he needed his own living 
quarters to speed up the recovery process, as recovery was 
slowed down by people getting upset when looking at all the 
bandages on his face.  

On VA examination in February 2003, he was noted to wear 
corrective lenses.  A history of blackouts, memory loss, and 
depression was noted.  The impressions were schizophrenia, by 
history; multiple scars about the neck of uncertain etiology; 
and a history of radiation exposure with some added increased 
risk for thyroid cancer.  

An April 2003 VA examination report notes he was a combat 
medic and claimed he had PTSD.  The examiner noted the 
veteran's reported history of having had a psychomotor 
seizure that was a chemical reaction when he ingested uranium 
during service.  The report notes the veteran was an 
inpatient for 72 hours and had been performing extensive 
scrubbing routines on his face in 2002.  A head injury from a 
motor vehicle accident in 1995 was noted to have been 
followed by a psychotic episode several weeks later, with 
ideas of grandeur, paranoia, and psychotic thoughts.  The 
report notes the veteran felt his face had been damaged by 
chemical experiments prior to service.  His insight was noted 
to be limited by delusional thinking.  A May 2003 VA 
treatment record reflects an assessment of neck lesions of 
unknown etiology.  

At a personal hearing before the undersigned Veterans Law 
Judge, the veteran testified that members of the United 
States Armed Services Subcommittee had witnessed a human 
subject research project that was conducted by Lawrence 
Livermore National Laboratory (LLNL).  

By letter dated in July 2004, the National Nuclear Security 
Administration (NNSA) stated that the LLNL had searched the 
Institutional Review Board Office with the Biology and 
Biotechnology Research Division that was responsible for 
matters related to "human subjects," and that no records 
were located.  By letter dated in June 2005, the NNSA stated 
that a search had located no responsive records.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability or was 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  38 
U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.309(a) (2005).  
These diseases listed are as follows: primary anemia, 
arthritis, progressive muscular atrophy, brain hemorrhage, 
brain thrombosis, bronchiectasis, calculi of the kidney, 
bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorrhagic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, to the extent that the veteran has asserted that 
he was a combat medic during service, the Board notes that 
the veteran did not serve during a period of war.  Thus, the 
veteran's assertion that he engaged in combat with the enemy 
is inherently incredible.  The evidence shows that he is not 
a combat veteran and is not entitled to application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002).

Next, the Board notes that the issue in regard to whether the 
veteran has a disorder related to service requires competent 
evidence.  To the extent that the veteran has reported 
symptoms and/or asserted a diagnosis, the Board notes that 
the veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent in regard to diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board notes that service medical 
records reflect he was an ambulance attendee during service 
and it has been noted that he was studying to become an x-ray 
technician; however, he is not shown to have medical 
expertise.  

Equally important is the fact that competence and credibility 
are to be distinguished.  The records reflect that the 
veteran is paranoid and delusional.  The veteran's report of 
having been tortured during service in October 1985, to 
include having had radioactive acidic solution poured on his 
face, in his eyes and on his teeth, having been shot in the 
face with an acid coated radioactive projectile, having been 
intravenously injected with phosphorous solution, having been 
drugged into unconsciousness, and having ingested a lethal 
dose of highly radioactive phosphorous chemical solution is 
not credible, as the veteran was not in service in October 
1995.  Regardless, the service records are negative for any 
reference to such accounts, including the alleged torture in 
February 1989, and the National Nuclear Security 
Administration has reported that searches in that regard have 
turned up no records.  

In addition, to the extent that the veteran's history has 
been noted in medical records, such is a mere transcription 
of lay history.  Such information is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

PTSD & Swollen Corpuscles

In this case, the veteran has not been diagnosed with PTSD or 
swollen corpuscles.  In light of the Board's finding that the 
veteran does not have PTSD or swollen corpuscles, further 
discussion regarding stressors and the etiology of swollen 
corpuscles will not be undertaken.  

Service medical records are negative for a diagnosis of PTSD 
or swollen corpuscles.  The Board notes that anxiousness is 
August 1988 was attributed to asthma, not PTSD.  Regardless, 
there is no diagnosis of PTSD or swollen corpuscles in the 
post-service records.  The issue in regard to whether the 
veteran's symptoms meet the criteria for a diagnosis of PTSD 
and whether the veteran has swollen corpuscles requires 
competent evidence.  As noted, the veteran's opinion is not 
competent in regard to diagnosis.  

The veteran does not have a diagnosis of PTSD or swollen 
corpuscles.  Absent a current disability, related by 
competent evidence to in-service disease or injury, service 
connection is not warranted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.  

Dental trauma

Essentially, the veteran is seeking service connection and VA 
treatment for dental trauma.  Specifically, he asserts that 
he had acid poured on his teeth during service.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161. 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, and he does not allege that a claimed 
dental condition would warrant a compensable rating under the 
rating schedule.  See e.g., 38 C.F.R. § 4.150 (2005).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997); see also 38 
C.F.R. § 3.306(b)(1) (2005).

In this case, service medical records are absent complaint or 
finding of dental trauma during service.  There is no 
credible evidence that acid was poured on the veteran's teeth 
during service.  The assertion is not reliable.  

VA service dental records show that he had teeth restored 
and/or extracted during service.  Percodan was noted to have 
been prescribed for a tooth extraction in November 1985.  
Service trauma does not include the intended effects of 
therapeutic or restorative dental care and treatment provided 
during the veteran's military service.  See VA O.G.C. Prec. 
Op. No. 5-97.  Thus, he does not meet the criteria for 
eligibility for Class II(a) VA outpatient dental treatment.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the veteran's service records 
do not reflect that he was a prisoner of war, and he did not 
serve during wartime.  Thus, he does not meet the criteria 
for eligibility for either Class II(b) or (c) VA outpatient 
dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The veteran does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  
For example, he is not service-connected for any dental 
disability and he is not a Chapter 31 vocational 
rehabilitation trainee.

Based on the foregoing, the Board finds that service 
connection for dental trauma for the purpose of obtaining VA 
outpatient dental treatment is not warranted.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Eye/Vision Disorder

In order to establish service connection, the evidence must 
show that the veteran has a current disability due to disease 
or injury related by competent evidence to service.  Service 
medical records show that the eyes, pupils and ocular 
motility were normal.  Visual acuity was 20/20 in each eye.  
The initial evidence of decreased visual acuity is the 
notation that the veteran wore corrective lenses in February 
2003, many years after service.  More importantly, there is 
no competent evidence relating an eye disorder, to include 
defective eyesight, to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Head/Brain Injury

The veteran asserts he has a head/brain injury due to 
radiation exposure and drugs administered during service.  As  
noted, the veteran's opinion is not competent in regard to 
diagnosis and/or etiology.  Espiritu, supra.  The evidence 
does not show a head or brain injury.  The Board notes that 
in February 2002, he specifically denied head trauma.  While 
the veteran's reported history of blackouts and memory loss 
was noted, the examiner specifically stated that he was  
neurologically intact.  The Board notes that the veteran 
stated that he had memory loss in association with a motor 
vehicle accident in 1995.  Regardless, there is no competent 
evidence of a brain or head injury during service, or within 
the initial post service year and no competent evidence 
relating any brain or head disorder to service.  Absent a 
current disability related by competent evidence to in-
service disease or injury, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Circulation Disorder

The veteran asserts he has circulation problems as a result 
of service.  In order to establish service connection, the 
evidence must show that the veteran has a current disability 
due to disease or injury related by competent evidence to 
service.  As noted, the veteran's opinion is not competent in 
regard to diagnosis.  Espiritu, supra.  Service medical 
records are negative for findings or a diagnosis of a 
circulatory disorder.  In addition, there is no post-service 
diagnosis of a circulation disorder and no competent opinion 
relating any circulation disorder to service.  Absent a 
current disability related by competent evidence to an in-
service disease or injury, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Schizophrenia

In order to establish service connection, the evidence must 
show that the veteran has a current disability related by 
competent evidence to service.  Essentially, the veteran 
asserts that schizophrenia is a result of service.  Service 
medical records are negative for findings or complaints of a 
psychiatric disorder.  At separation in November 1974, there 
was no reference to a psychiatric disorder.  

Post-service records initially show schizophrenia in 2001.  
There is, however, no competent evidence relating 
schizophrenia, to service.  The veteran is competent to 
report his symptoms; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence that schizophrenia is related to service.  
Espiritu, supra. The Board notes the veteran's contentions 
that he suffered psychological trauma in association with 
having been tortured during service.  The service records are 
negative for the claimed torture of any psychiatric disorder.  
In addition, there is no competent nexus opinion between 
schizophrenia and service.  The Board notes that the veteran 
specifically denied a psychiatric history in December 1995 
and SSA determined him to be disabled due to schizophrenia 
from 2001. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for PTSD is denied.  

Service connection for residuals of dental trauma for 
purposes of obtaining VA outpatient treatment is denied.

Service connection for an eye/vision disorder is denied.  

Service connection for a head/brain injury is denied.  

Service connection for a circulation disorder is denied.  

Service connection for swollen corpuscles is denied.  

Service connection for schizophrenia is denied.  


REMAND

The December 1985 service entrance examination shows the skin 
was normal.  An October 1986 record of treatment notes 
numerous acne lesions on the neck, back, and chest.  The 
assessment was acne vulgaris.  A May 1989 request for 
administration of anesthesia, reflects the veteran underwent 
irrigation and drainage of a cyst on the left side of his 
neck.  In a May 1989 medical history in association with 
dental treatment, the veteran indicated that he had or had 
had antibiotic treatment for a skin infection.  

In September 1996, multiple infected sebaceous cysts of the 
left neck, with scarring, were noted.  He underwent excision 
of scar tissue with multiple small cysts from the ear lobe to 
the mid-neck area.  

Private records of treatment, dated in March 1997, note 
pitting scars of the glabella.  An examiner noted that the 
veteran had apparently picked at acne follicles when he was 
younger, and had depressed scars over the glabella, and had a 
line of scars in a normal crease, plus several puncture 
wounds.  Records dated in June 1997, note multiple old acne 
scars around the base of the neck.  He underwent scar 
revision of scars in the glabella and right neck in June 
1997.  In October 1997, he underwent a left neck incision.  
The diagnosis was a left neck skin biopsy and hypertrophic 
scar.  The April 2003 VA examiner noted what appeared to be 
acne scaring on his face and neck.  There is insufficient 
evidence upon which to base a determination as to whether a 
skin disorder, to include, swollen corpuscles, lesions, 
scarring of the head, neck, and earlobe, and damage to the 
integumentory (skin) system is related to service.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should schedule the veteran for 
a VA examination.  The examiner should 
identify the veteran's skin disorder(s).  
The examiner should provide an opinion 
as to whether it is at least as likely 
as not that that any identified skin 
disorder is related to service.  The 
examiner should review the claims file.  
A complete rationale should accompany 
any opinion provided.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


